           Case 6:21-cv-00021-ADA Document 9 Filed 03/04/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

                                                     §
     CEDAR LANE TECHNOLOGIES INC.,                   §
                                                          Case No. 6:21-cv-00021-ADA
                                                     §
                  Plaintiff,                         §
                                                     §
          v.                                              JURY TRIAL DEMANDED
                                                     §
                                                     §
     LENOVO GROUP LIMITED,
                                                     §
                                                     §
                  Defendant.
                                                     §
                                                     §


                         PLAINTIFF’S MOTION FOR LEAVE TO
                    EFFECT ALTERNATIVE SERVICE ON DEFENDANT

        Plaintiff Cedar Lane Technologies Inc. (“Plaintiff”) files this Motion and respectfully seeks

leave to serve the summons and complaint on Defendant Lenovo Group Limited (“Defendant” or

“Lenovo”) through its U.S. Counsel and/or on its U.S. subsidiary as follows:

I.      BACKGROUND

        PARTIES

        Plaintiff Cedar Lane Technologies Inc. is a corporation organized and existing under the

laws of Canada with its principal place of business at 560 Baker Street, Suite 1, Nelson, BC V1L

4H9. DE 1 at ¶ 1.

        Defendant Lenovo Group Limited is a corporation organized and existing under the laws

of China that maintains an established place of business at 23rd Floor, Lincoln House, Taikoo

Place, 979 King’s Road, Quarry Bay, Hong Kong Island, Hong Kong S.A.R.. Id. at ¶ 2. On

information and belief, Defendant acts in concert to make, use, test, sell, offer for sale, market,

and/or import the accused products into the United States, the State of Texas, and this judicial

district. Id. at ¶¶ 23, 29, 35, 45, 48, 55 and 65.
          Case 6:21-cv-00021-ADA Document 9 Filed 03/04/21 Page 2 of 8




       On January 11, 2021, Plaintiff filed a complaint in this Court alleging claims for patent

infringement against Defendant. Id. Plaintiff respectfully requests leave to effect service upon

Defendant through the alternative means of emailing previous U.S. counsel for Defendant: Messrs.

John      M.       Desmarais,        jdesmarais@desmaraisllp.com;           Christian       Dorman,

cdorman@desmaraisllp.com; Jamie L. Kringstein, jkringstein@desmaraisllp.com; Jeffrey S.

Seddon, jseddon@desmaraisllp.com, and Mss. Leslie M. Spencer, lspencer@desmaraisllp.com;

Kelly Ransom, kelly.ransom@kellyhart.com.

       Messrs. Desmarais, Dorman, Kringstein and Seddon and Mss. Spencer and Ransom

represented Defendant in the United States as recently as February 16, 2021 and are members of

the Desmarais and Kelly Hat Hallman law firms. See Group Exhibit A, Motions to Appear Pro

Hac Vice and Appearances on behalf of Lenovo for Messrs. Desmarais, Dorman, Kringstein and

Seddon and Mss. Spencer and Ransom.

       Plaintiff also respectfully requests, as an additional method, or in the alternative, for leave

to effect service upon Defendant through Defendant’s U.S. address at Lenovo United States Inc.,

1009 Think Place Morrisville, NC 27560.

II.    EVIDENCE

       Plaintiff attaches as Group Exhibit A Motions to Appear Pro Hac Vice and Appearances

on behalf of Lenovo filed in ACQIS LLC v. Lenovo Group Ltd., Case No. 6:20-cv-00967-ADA

(W.D. Tex.).

       Plaintiff attaches as Exhibit B the Dun & Bradstreet search results for the U.S. address of

Lenovo - Lenovo United States Inc., 1009 Think Place Morrisville, NC 27560. See Ex. B

(https://www.bloomberg.com/profile/company/0008195D:US).




                                                 2
          Case 6:21-cv-00021-ADA Document 9 Filed 03/04/21 Page 3 of 8




III.   LEGAL STANDARD

       Rule 4(h) of the Federal Rules of Civil Procedure governs service of process on

corporations, partnerships, or associations. Fed. R. Civ. P. 4(h). Pursuant to Rule 4(h)(2), serving

a domestic or foreign corporation, or a partnership or other unincorporated incorporation “at a

place not within any judicial district of the United States” must be done “in any manner prescribed

by Rule 4(f) for serving an individual, except personal delivery under (f)(2)(C)(i).” Fed. R. Civ. P.

4(h)(2). Rule 4(f)(3) provides that the Court may authorize service on a foreign individual “by

other means not prohibited by international agreement.” Fed. R. Civ. P. 4(f)(3). “Thus, so long as

the method of service is not prohibited by international agreement the Court has considerable

discretion to authorize an alternative means of service.” Order Granting Plaintiff’s Motion for

Leave to Effect Alternative Service on Defendant Taiwan Semiconductor Manufacturing

Company Limited at 1, STC.UNM v. Taiwan Semiconductor Mfg. Co. Ltd., No. 6:19-cv-00261-

ADA (W.D. Tex. May 29, 2019), DE 13 (citing Rio Properties Inc. v. Rio Int’l Interlink, 284 F.3d

1007, 1014 (9th Cir. 2002)). A plaintiff does not have to attempt to effect service under Rule 4(f)(1)

or Rule 4(f)(2) before requesting authorization of an alternative method of service under Rule

4(f)(3). Id. at 2 (citing Rio Properties, Inc., 284 F.3d at 1015 (“[E]xamining the language and

structure of Rule 4(f) and the accompanying advisory committee notes, we are left with the

inevitable conclusion that service of process under Rule 4(f)(3) is neither a ‘last resort’ nor

‘extraordinary relief.’ It is merely one means among several which enables service of process on

an international defendant.”). In the end, the Court may authorize any alternative method of service

that is “reasonably calculated, under all the circumstances, to apprise interested parties of the

pendency of the action and afford an opportunity to present their objections.” Mullane v. Cent.

Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). Additionally, district courts have routinely




                                                  3
              Case 6:21-cv-00021-ADA Document 9 Filed 03/04/21 Page 4 of 8




allowed alternative service upon foreign corporations to be accomplished by serving a United

States subsidiary or affiliate of a foreign entity.1

IV.      ARGUMENT AND AUTHORITIES

         A.        Plaintiff’s proposed alternative service under Rule 4(f)(3).

         Plaintiff seeks to serve Defendant using the following method: via email on Messrs. John

M. Desmarais, jdesmarais@desmaraisllp.com; Christian Dorman, cdorman@desmaraisllp.com;

Jamie         L.     Kringstein,         jkringstein@desmaraisllp.com;               Jeffrey       S.       Seddon,

jseddon@desmaraisllp.com, and Mss. Leslie M. Spencer, lspencer@desmaraisllp.com; Kelly

Ransom, kelly.ransom@kellyhart.com. These individuals represented Defendant in the United

States as recently as February 16, 2021 and are members of the Desmarais and Kelly Hat Hallman

law firms.

         Plaintiff, either in the alternative or as an additional means of service, seeks to serve

Defendant at its U.S. address by a known mail delivery provider with signature and return of

receipt, such as Federal Express.

         In the present case, either of Plaintiff’s requested methods of service, on their own, is

sufficient to satisfy due process. Together, the methods will be more than sufficient to (more than)

reasonably inform Lenovo of this action and to provide an opportunity to defend against it.

         B.        Alternative service of process is justified for Defendant.

         Defendant is an entity organized and existing under foreign laws: DE 1 at ¶ 2. The Hague

Convention—nor any other international agreement—does not prohibit service on a foreign


1
   See, e.g., Nuance Commc’ns, Inc. v. Abbyy Software House, 626 F.3d 1222, 1239 (Fed. Cir. 2010) (collecting cases
allowing service of foreign entities through domestic subsidiaries and counsel); Lisson v. Stream SICAV v. Wang, 989
F. Supp. 2d 264, 280 (S.D.N.Y. 2013) (service of Chinese corporate executive allowed via corporation’s registered
agent in US); In re GLG Life Tech Corp. Sec. Litig., 287 F.R.D. 262, 266 (S.D.N.Y. 2012) (authorizing service on
CEO living in China via service to his company’s registered domestic agent and counsel); In re LDK Solar Secs. Litig.,
No. C07-05182 WHA, 2008 WL 2415186, at *4 (N.D. Cal. June 12, 2008) (service on six Chinese defendants through
California subsidiary granted).


                                                          4
          Case 6:21-cv-00021-ADA Document 9 Filed 03/04/21 Page 5 of 8




corporation through its U.S. counsel, in-house counsel, or a wholly-owned U.S. subsidiary. See

Order Granting Plaintiff’s Motion for Leave to Effect Alternative Service on Defendant Taiwan

Semiconductor Manufacturing Company Limited at 2-3, STC.UNM v. Taiwan Semiconductor Mfg.

Co. Ltd., No. 6:19-cv-00261-ADA (W.D. Tex. May 29, 2019), DE 13.

       Furthermore, serving Defendant through alternative means is justified because the

proposed method “will provide reasonable notice and an opportunity to be heard.” Id. at 3 (citing

Affinity Labs of Texas, LLC v. Nissan N. Am., Inc., No. WA:13-CV- 369, 2014 WL 1132502, at

*3 (W.D. Tex. July 2, 2014) (“Due process requires that notice be ‘reasonably calculated, under

all circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.’”) (quoting Mullane, 339 U.S. at 314)). Several courts,

including this Court, have permitted effecting service of process upon companies via email. In

Terrestrial Comms LLC v. NEC Corporation, this Court reasoned that email service upon counsel

for NEC Corporation was authorized because “[d]istrict courts routinely direct service on an

international defendant’s counsel under Rule 4(f)(3) even if the counsel has not been expressly

authorized to accept service on the defendant’s behalf.” See Terrestrial Comms LLC v. NEC

Corporation, 6:20-cv-00096-ADA (W.D. Tex. June 24, 2020), DE 15 at p. 6. The Court further

explained the key analysis to consider was whether the defendant is reasonably certain to be

informed of the pending lawsuits so that it can present its objections and found that effecting

service of process on defendant’s known U.S. counsel would allow defendant to be reasonably

certain to be apprised of the pending actions. Id. at 7-8; Fourte Int’l Ltd. BVI v. Pin Shine Indus.

Co., No. 18-CV-00297-BAS-BGS, 2019 WL 246562, at *3 (S.D. Cal. Jan. 17, 2019) (allowing

email service on local counsel of foreign company); In re TFT-LCD (Flat Panel) Antitrust Litig.,

270 F.R.D. 535, 536-38 (N.D. Cal. 2010) (allowing service on U.S. Counsel of foreign company);




                                                 5
             Case 6:21-cv-00021-ADA Document 9 Filed 03/04/21 Page 6 of 8




Alu, Inc. v. Kupo Co., No. 6:06-cv-327-ORL28DAB, 2007 WL 177836, at *3-4 (M.D. Fla. Jan.

19, 2007) (allowing email service on a foreign corporation). Email is not only a permissible means

of alternative service but has been considered one of the best forms of alternative service because

it is “aimed directly and instantly” at the foreign defendant. Rio Properties, Inc., 284 F.3d at 1018.

        In the present case, Messrs. McCrum and Normile and Mss. Geers and Gerber have

represented Defendant with respect to cases filed against Defendant in the United States. Emailing

Messrs. McCrum and Normile and Mss. Geers and Gerber will thus apprise Defendant of this

action—satisfying Rule 4(f)(3). Accordingly, alternative service of process on Defendant is

justified.

        Further, Lenovo operates in the United States through a North Carolina-based location. See

Exhibit B (Dun & Bradstreet search results for the U.S. address of Lenovo - Lenovo United States

Inc.,          1009          Think           Place          Morrisville,          NC            2756,

https://www.bloomberg.com/profile/company/0008195D:US).

        Because court-ordered service on the foreign defendant may be, and is regularly, made on

Defendant’s domestic subsidiaries, Plaintiff should also be allowed to serve Lenovo by

effectuating service on Lenovo location in North Carolina as it will meet the constitutional

threshold of due process and satisfy rule 4(f)(3). See Affinity Labs, 2014 WL 11342502, at *4; see

also Order Granting Plaintiff’s Motion for Leave to Effect Alternative Service on Defendant

Taiwan Semiconductor Manufacturing Company Limited at 2-3, STC.UNM v. Taiwan

Semiconductor Mfg. Co. Ltd., No. 6:19-cv-00261-ADA (W.D. Tex. May 29, 2019), ECF No. 13.

V.      CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests the Court to grant this motion and

enter an order authorizing alternative service of process on Defendant Lenovo through (1) e-mail




                                                  6
          Case 6:21-cv-00021-ADA Document 9 Filed 03/04/21 Page 7 of 8




upon U.S. counsel for Defendant and/or (2) through service on Defendant’s U.S. location pursuant

to Rule 4(f)(3).

 Dated: March 4, 2021              Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   5680 King Centre Dr, Suite 645
                                   Alexandria, VA 22315
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Cedar Lane Technologies Inc.




                                               7
         Case 6:21-cv-00021-ADA Document 9 Filed 03/04/21 Page 8 of 8




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on March 4, 2021, via the Court’s CM/ECF system.



                                                   /s/ Isaac Rabicoff
                                                   Isaac Rabicoff




                                               8
